UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34682 Eagle Bancorp Montana, Inc. (Exact name of small business issuer as specified in its charter) Delaware 27-1449820 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1400 Prospect Avenue, Helena, MT 59601 (Address of principal executive offices) (406) 442-3080 (Issuer's telephone number) Website address: www.opportunitybank.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common stock, par value $0.01 per share 3,776,916 shares outstanding As of November 10, 2015 EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition as of September 30, 2015 and December 31, 2014 1 Consolidated Statements of Income for the three and nine months ended September 30, 2015 and 2014 3 Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2015 and 2014 5 Consolidated Statements of Changes in Shareholders' Equity for the nine months ended September 30, 2015 and 2014 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 7 Notes to the Unaudited Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 47 PART II. OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 49 Signatures 50 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES Note Regarding Forward-Looking Statements This report includes “forward-looking statements” within the meaning and protections of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act.All statements other than statements of historical fact are statements that could be forward-looking statements.You can identify these forward-looking statements through our use of words such as “may,” “will,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “estimate,” “continue,” “plan,”“project,” “could,” “intend,” “target” and other similar words and expressions of the future. These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on current beliefs and expectations of the management of Eagle Bancorp Montana, Inc. (the “Company”) and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. The following factors, among others, could cause the Company’s actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; ● general economic conditions, either nationally or in our market areas, that are worse than expected; ● competition among depository and other financial institutions; ● changes in the prices, values and sales volume of residential and commercial real estate in Montana; ● inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● changes or volatility in the securities markets; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our ability to successfully integrate acquired businesses; ● changes in consumer spending, borrowing and savings habits; ● our ability to continue to increase and manage our commercial and residential real estate, multi-family and commercial business loans; ● possible impairments of securities held by us, including those issued by government entities and government sponsored enterprises; ● the level of future deposit premium assessments; ● the impact of a recurring recession on our loan portfolio (including cash flow and collateral values), investment portfolio, customers and capital market activities; ● the Company’s ability to develop and maintain secure and reliable information technology systems, effectively defend itself against cyberattacks or recover from breaches to its cybersecurity infrastructure; ● the failure of assumptions underlying the establishment of allowance for possible loan losses and other estimates; ● changes in the financial performance and/or condition of our borrowers and their ability to repay their loans when due; and ● the effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Securities and Exchange Commission, the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters. Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements.For a further list and description of various risks, relevant factors and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the Item 1A, “Risk Factors” and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections contained elsewhere in this report, as well as our Annual Report on Form 10-K for the transition period from July 1, 2014 to December 31, 2014, any subsequent Reports on Form 10-Q and Form 8-K, and other filings with the SEC.We do not undertake any obligation to publicly update or correct any forward-looking statements to reflect events or circumstances that subsequently occur, or of which we hereafter become aware. EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except for Per Share Data) (Unaudited) September 30, December 31, ASSETS: Cash and due from banks $ $ Interest-bearing deposits in banks Total cash and cash equivalents Securities available-for-sale Federal Home Loan Bank stock Federal Reserve Bank stock Investment in Eagle Bancorp Statutory Trust I Mortgage loans held-for-sale Loans receivable, net of deferred loan fees of $750 at September 30, 2015 and $486 at December 31, 2014 and allowance for loan losses of $3,230 at September 30, 2015 and $2,450 at December 31, 2014 Accrued interest and dividends receivable Mortgage servicing rights, net Premises and equipment, net Cash surrender value of life insurance Real estate and other repossessed assets acquired in settlement of loans, net Goodwill Core deposit intangible, net Deferred tax asset, net Other assets Total assets $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -1- EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Continued) (Dollars in Thousands, Except for Per Share Data) (Unaudited) September 30, December 31, LIABILITIES: Deposit accounts: Noninterest bearing $ $ Interest bearing Total deposits Accrued expenses and other liabilities Federal Home Loan Bank advances and other borrowings Subordinated debentures: Principal amount Unamortized debt issuance costs ) - Total subordinated debentures less unamortized debt issuance costs Total liabilities SHAREHOLDERS' EQUITY: Preferred stock (no par value; 1,000,000 shares authorized; no shares issued or outstanding) - - Common stock (par value $0.01 per share; 8,000,000 shares authorized; 4,083,127 shares issued; 3,776,916 and 3,878,781 shares outstanding at September 30, 2015 and December 31, 2014, respectively) 41 41 Additional paid-in capital Unallocated common stock held by Employee Stock Ownership Plan ) ) Treasury stock, at cost ) ) Retained earnings Net accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -2- EAGLE BANCORP MONTANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands, Except for Per Share Data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, INTEREST AND DIVIDEND INCOME: Interest and fees on loans $ Securities available-for-sale Federal Home Loan Bank and Federal Reserve Bank dividends 5 - 25 - Interest on deposits in banks - 1 6 5 Total interest and dividend income INTEREST EXPENSE: Deposits Federal Home Loan Bank advances and other borrowings Subordinated debentures 21 63 Total interest expense NET INTEREST INCOME Loan loss provision NET INTEREST INCOME AFTER LOAN LOSS PROVISION NONINTEREST INCOME: Service charges on deposit accounts Net gain on sale of loans (includes $462 and $461 for the three months ended September 30, 2015 and 2014, respectively, and $1,487 and $1,065 for the nine months ended September 30, 2015 and 2014, respectively, related to accumulated other comprehensive earnings reclassification) Mortgage loan servicing fees Wealth management income Net gain on sale of available-for-sale securities (includes $0 and $194 for the three months ended September 30, 2015 and 2014, respectively, and $234 and $431 for the nine months ended September 30, 2015 and 2014, respectively, related to accumulated other comprehensive earnings reclassification) - Net loss on sale of real estate owned and other repossessed property (2
